                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                   Desc
                                                                                                     Main Document Page 1 of 10



                                                                        1 Mark S. Horoupian (CA Bar No. 175373)
                                                                           mhoroupian@sulmeyerlaw.com
                                                                        2 Claire K. Wu (CA Bar No. 295966)
                                                                           ckwu@sulmeyerlaw.com                                             FILED & ENTERED
                                                                        3 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                        4 333 South Grand Avenue, Suite 3400                                      MAY 04 2021
                                                                          Los Angeles, California 90071
                                                                        5 Telephone: 213.626.2311                                            CLERK U.S. BANKRUPTCY COURT
                                                                          Facsimile: 213.629.4520                                            Central District of California
                                                                                                                                             BY jle        DEPUTY CLERK
                                                                        6
                                                                          Attorneys for Official Committee of
                                                                        7 Unsecured Creditors of Meade Instruments Corp.

                                                                        8                              UNITED STATES BANKRUPTCY COURT

                                                                        9                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                       10 In re                                                Case No. 8:19-bk-14714-MW
  A Professional Corporation




                                                                       11        MEADE INSTRUMENTS CORP., a                   (Jointly Administered with
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                  Delaware corporation,                        Case No. 8:19-bk-14711-MW)
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12
                                                                                                                               Chapter 11
                                                                       13        SUNNY OPTICS, INC., a Delaware
                                                                                  corporation,                                 ORDER CONFIRMING FIRST
                                                                       14                                                      AMENDED PLAN OF
                                                                                                                               REORGANIZATION FILED BY THE
SulmeyerKupetz,




                                                                       15        All Debtors.                                 OFFICIAL COMMITTEE OF
                                                                                                                               UNSECURED CREDITORS OF MEADE
                                                                       16                   Debtors and Debtors-in-            INSTRUMENTS CORP.
                                                                                            Possession.
                                                                       17                                                      Plan Confirmation Hearing: Telephonic

                                                                       18                                                      Date: April 28, 2021
                                                                                                                               Time: 2:00 p.m.
                                                                       19                                                      Place: Courtroom 6C
                                                                                                                                      411 West Fourth Street
                                                                       20                                                             Santa Ana, CA 92701

                                                                       21           On April 14, 2021, the Court held an initial hearing (the “Initial Confirmation Hearing”)
                                                                       22 regarding the First Amended Plan of Reorganization Filed by the Official Committee of Unsecured

                                                                       23 Creditors [Dkt No. 363] (the “Plan”), which was proposed by the Official Committee of Unsecured

                                                                       24 Creditors (the “Committee” or “Plan Proponent”) appointed in the Chapter 11 case of Meade

                                                                       25 Instruments Corp., a Delaware corporation (the “Debtor”). A continued hearing regarding

                                                                       26 confirmation of the Plan (together with the Initial Confirmation Hearing, the “Confirmation
                                                                       27 Hearing”) was conducted on April 28, 2021 at 2:00 p.m. At the Confirmation Hearing, Mark S.

                                                                       28 Horoupian of SulmeyerKupetz, a Professional Corporation appeared on behalf of the Committee;

                                                                            MSH 2711621v1
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35              Desc
                                                                                                     Main Document Page 2 of 10



                                                                        1 Robert P. Goe of Goe Forsythe & Hodges, LLP appeared on behalf of the Debtor; Hamid R.

                                                                        2 Rafatjoo of Raines Feldman, LLP appeared on behalf of creditor Optronic Technologies, Inc. dba

                                                                        3 Orion Telescopes (“Orion”); Aaron J. Malo, of Sheppard Mullin Richter & Hampton, LLP

                                                                        4 (“SMRH”) and Jonathan W. Hughes of Arnold & Porter Kaye Scholer LLP appeared on behalf of

                                                                        5 creditor, SMRH; Brandon N. Krueger, of Sall Spencer Callas & Krueger, LLP, special malpractice

                                                                        6 counsel to the Debtor appeared on behalf of the Debtor. Other appearances, if any, are as reflected

                                                                        7 in the Court’s record.

                                                                        8           In preparation of the Confirmation Hearing, the Court reviewed and considered the following

                                                                        9 document (“Plan Pleadings”):

                                                                       10                   •      The Plan;
                                                                                            •      The First Amended Disclosure Statement Describing First Amended Plan of
  A Professional Corporation




                                                                       11                          Reorganization filed by the Official Committee of Unsecured Creditors [Dkt
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                                                   No. 364] (the “Disclosure Statement”);
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   •      The Notice Of: (1) Approval Of Disclosure Statement Describing Committees
                                                                                                   Plan Of Reorganization; (2) Hearing On Confirmation Of Plan Of
                                                                       13                          Reorganization And Related Dates And Deadlines; And (3) Procedures And
                                                                                                   Requirements Relating To Voting On Plan Of Reorganization; Plan Ballot
                                                                       14                          (With Proof of Service) Filed by Creditor Committee Official Committee of
                                                                                                   Unsecured Creditors [Dkt No. 365] (the “Confirmation Notice”);
SulmeyerKupetz,




                                                                       15                   •      Notice of Additional Assumed and Rejected Executory Contracts and Leases
                                                                                                   Pursuant to Proposed Plan, with Proof of Service Filed by Creditor
                                                                       16                          Committee Official Committee of Unsecured Creditors [Dkt No. 373] (the
                                                                                                   “Executory Contracts Notice”);
                                                                       17                   •      Objection to Confirmation of Chapter 11 Plan Filed by the Official
                                                                                                   Committee of Unsecured Creditors of Meade Instruments Corp. filed by
                                                                       18                          Creditor Sheppard Mullin Richter & Hampton, LLP [Dkt No. 376] (the
                                                                                                   “SMRH Objection”);
                                                                       19                   •      Reply By Official Committee of Unsecured Creditors to Objection by
                                                                                                   Sheppard Mullin Richter & Hampton, LLP to Confirmation of Committee’s
                                                                       20                          First Amended Plan of Reorganization; Declarations of Alfred Masse, Robert
                                                                                                   Sall, And Victor Aniceto In Support Thereof [Dkt No. 377] (the “Committee
                                                                       21                          Confirmation Reply”);
                                                                                            •      Reply in Support of Confirmation of Chapter 11 Plan Filed By Official
                                                                       22                          Committee Of Unsecured Creditors Of Meade Instruments Corp. filed by
                                                                                                   Orion [Dkt No. 378] (the “Orion Reply”);
                                                                       23                   •      Committee’s Brief in Support of Confirmation of First Amended Plan of
                                                                                                   Reorganization; Declaration of Alfred M. Masse in Support Thereof [Dkt No.
                                                                       24                          379] (the “Confirmation Brief”); and
                                                                                            •      Summary of Ballots filed by the Committee [Dkt No. 380] (the “Ballot
                                                                       25                          Summary”).

                                                                       26           After considering the Plan Pleadings, the oral arguments presented at the Confirmation
                                                                       27 Hearing, and good cause appearing therefor, the Court entered its Findings of Fact and Conclusions

                                                                       28 of Law Supporting Order Confirming Committee First Amended Plan of Reorganization (the

                                                                            MSH 2711621v1                                    2
                                                                      Case 8:19-bk-14714-MW        Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35               Desc
                                                                                                    Main Document Page 3 of 10



                                                                        1 “Findings of Fact and Conclusions of Law”) [Dkt No. 392]. Based upon the Findings of Fact and

                                                                        2 Conclusions of Law, which are incorporated herein by this reference, IT IS HEREBY ORDERED

                                                                        3 AS FOLLOWS:

                                                                        4                   1.    The Plan, together with and subject to the amendments and modifications

                                                                        5 described herein and in the Findings of Fact and Conclusions of Law, is hereby confirmed.

                                                                        6                   2.    The following modifications and amendments to the Plan are approved and

                                                                        7 shall be incorporated into the Plan:

                                                                        8                         a.     Revised Definition of Effective Date. The term "Effective Date" is

                                                                        9 amended, and shall now mean the date that is fifteen (15) days after entry of the Confirmation

                                                                       10 Order, provided that there is no stay of effectiveness of the Confirmation Order, or such later date
  A Professional Corporation




                                                                       11 as mutually agreed to by the Committee and Orion. If such a stay is issued other than by operation
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 of Federal Rule of Bankruptcy Procedure 3020(e), then the Effective Date shall be the date that is

                                                                       13 two (2) weeks after the Confirmation Order becomes a Final Order.

                                                                       14                         b.     Revised Definition of GUC Fund Amount. The term “GUC Fund
SulmeyerKupetz,




                                                                       15 Amount” shall now mean the amount that is equal $50,000, plus 30% of the current filed and/or

                                                                       16 scheduled general Unsecured Claims1, plus any Allowed Rejection Claim of the Irvine Company,

                                                                       17 but not including the Class 1 Claim, the Disputed SMRH Claim or any other insider Claims (the

                                                                       18 “Initial GUC Fund Amount”). The Initial GUC Fund Amount will be paid on the Effective Date

                                                                       19 from available Cash on Hand. In the event that after litigation of the SMRH Malpractice Action

                                                                       20 and/or an objection to the SMRH Claim, SMRH is ruled to have an Allowed Claim, the GUC Fund

                                                                       21 Amount will be recalculated to $50,000, plus 15% of the current filed and/or scheduled general

                                                                       22 unsecured claims plus any Allowed Rejection Claim of the Irvine Company, plus the Allowed SMRH

                                                                       23 Claim, but not including the Class 1 Claim, or any other insider Claims (the “Increased GUC Fund

                                                                       24 Amount”).The difference between the Initial GUC Fund Amount and the Increased GUC Fund

                                                                       25 Amount shall be paid by NewCo within thirty (30) days of the entry of a final order Allowing the

                                                                       26 SMRH Claim.
                                                                       27
                                                                            1
                                                                       28    Capitalized terms that are not otherwise defined in this Confirmation Order, shall have the same
                                                                            meaning ascribed to them in the Plan.

                                                                            MSH 2711621v1                                    3
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                Desc
                                                                                                     Main Document Page 4 of 10



                                                                        1                          c.     Revision to Class 1’s Claim Amount for Purposes of Pro-Rata Sharing

                                                                        2 in Litigation Proceeds. The amount of Orion’s Claim for purposes of determining its pro-rata share

                                                                        3 of the recovery on the Estate Litigation Claims shall now be governed by the following:

                                                                        4                   For purposes of determining Orion’s pro-rated share of the proceeds of the Estate

                                                                        5 Litigation Claims, Orion’s claim shall be fixed at $16.8 million less the value of the Transferred

                                                                        6 Assets. Likewise, for purposes of determining Class 2 Creditors’ share, the Class 2 Claims shall be

                                                                        7 reduced by the distributions made to them from the GUC Fund Amount.

                                                                        8                          d.     Elimination of Requirement that Plan Agent Consult with Orion Re

                                                                        9 Handling of SMRH Malpractice Action/Funding of Costs. The requirement that the Plan Agent

                                                                       10 consult with Orion before making any material decisions regarding the prosecution or settlement of
  A Professional Corporation




                                                                       11 the SMRH Malpractice Action are deleted. Further, NewCo’s obligation to fund the cost retainer to
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the Debtor’s malpractice lawyers is eliminated. Instead, the balance of the cost retainer called for in

                                                                       13 the engagement agreement with malpractice counsel will be paid by the Debtor prior to the Effective

                                                                       14 Date.
SulmeyerKupetz,




                                                                       15                          e.     SMRH Reservation of Rights. Pursuant to an agreement reached

                                                                       16 between SMRH and the Committee, the following reservation of rights shall govern:

                                                                       17                   Notwithstanding anything in the Plan, the Plan Documents, the Findings of Fact and

                                                                       18 Conclusions of Law, or this Confirmation Order to the contrary, (i) any Causes of Action related to

                                                                       19 SMRH, including the SMRH Malpractice Claims, shall only be revested with the Debtor and/or

                                                                       20 revested or transferred to the Reorganized Debtor subject to any and all claims, causes of action,

                                                                       21 rights, remedies, interests and defenses of SMRH and (ii) other than as limited by paragraphs (A)

                                                                       22 and (B) below, in no event shall anything in Plan, the Plan Documents, the Findings of Fact and

                                                                       23 Conclusions of Law, or this Confirmation Order enjoin, limit, impair, alter, change or otherwise

                                                                       24 modify or affect any claims, causes of action, rights, remedies, interests and defenses of SMRH,

                                                                       25 including, without limitation, claims or defenses of and for recoupment, offset or setoff, in defense of

                                                                       26 or in response to any cause of action or claim asserted by the Debtor/Reorganized Debtor
                                                                       27 (including, without limitation, by the Plan Agent or anyone acting by on or behalf of the Debtor/

                                                                       28 Reorganized Debtor) against SMRH , provided, however: (A) the Debtor/Reorganized Debtor

                                                                            MSH 2711621v1                                     4
                                                                      Case 8:19-bk-14714-MW        Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                Desc
                                                                                                    Main Document Page 5 of 10



                                                                        1 reserves all arguments that any claims/counterclaims by SMRH for offset, set off, recoupment, or

                                                                        2 the like, are limited by the value of the treatment of such claims under the Plan, and under

                                                                        3 applicable non-bankruptcy law; and (B) the arguments, claims and defenses reserved by SMRH that

                                                                        4 the Plan constitutes an improper de facto assignment of the SMRH Malpractice Action are

                                                                        5 addressed and are subject to the reservations and limitations of Paragraph I(1)(c)(3) of the

                                                                        6 Findings of Fact and Conclusions of Law.

                                                                        7                   3.    Effectiveness of Documents; Further Transactions. On the Effective Date, the

                                                                        8 Plan, the Plan Documents (if any), and any other documents issued, executed, delivered, filed, or

                                                                        9 recorded pursuant to the Plan, including, without limitation, (a) amended corporate governance

                                                                       10 documents, if any, and (b) any other document issued, executed, delivered, filed, or recorded in
  A Professional Corporation




                                                                       11 connection with any of the foregoing or any other Plan Document, are deemed approved and
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 authorized by the Bankruptcy Court, and, to the extent not already effective by their respective

                                                                       13 terms, shall become effective and binding in accordance with their respective terms and conditions

                                                                       14 upon the entities that are parties thereto and shall be deemed to become effective simultaneously.
SulmeyerKupetz,




                                                                       15 On the Effective Date, the Plan Agent, acting for the Reorganized Debtor are authorized to execute,

                                                                       16 deliver, file, or record such contracts, instruments, releases, indentures, and other agreements or

                                                                       17 documents, and take such other actions as may be necessary or appropriate, to effectuate and further

                                                                       18 evidence the terms and conditions of the Plan, and are authorized to certify or attest to any of the

                                                                       19 foregoing actions, if necessary. On the Effective Date, all actions contemplated by the Plan are

                                                                       20 deemed authorized and approved in all respects, and the Plan Agent, acting for the Reorganized

                                                                       21 Debtor is authorized and directed to implement the provisions of the Plan, and any other agreements,

                                                                       22 documents, and instruments contemplated by the Plan (including, without limitation, any

                                                                       23 appropriate amendments to corporate governance documents), in the name, and on behalf, of the

                                                                       24 Reorganized Debtor.

                                                                       25                   4.    Appointment of Plan Agent. On the Effective Date, Broadway Advisors shall

                                                                       26 be appointed as the Plan Agent, and shall have all of the duties and powers provided to it under the
                                                                       27 Plan, and for all purposes shall have the sole authority to act on behalf of the Reorganized Debtor.

                                                                       28                   5.    Stamp Tax. Notwithstanding anything to the contrary in the Plan, pursuant to

                                                                            MSH 2711621v1                                     5
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                 Desc
                                                                                                     Main Document Page 6 of 10



                                                                        1 11 U.S.C. § 1146(a), the issuance, transfer, or exchange of a security, or the making or delivery of

                                                                        2 an instrument of transfer under the Plan, if any, shall not be taxed under any law imposing a stamp

                                                                        3 tax or similar tax.

                                                                        4                   6.     Provisions Regarding Transfer of Assets to NewCo Pursuant to the Plan.

                                                                        5                          a.     Pursuant to sections 105(a) and 1123 of the Bankruptcy Code, the sale

                                                                        6 of the Transferred Assets and the transactions related thereto, by the Debtor to NewCo upon the

                                                                        7 Effective Date, are authorized and approved in all respects.

                                                                        8                          b.     Subject to the payment by NewCo to the Debtor of the consideration

                                                                        9 provided for in the Plan, pursuant to sections 1123(a)(5)(D) and 1123(b)(4) of the Bankruptcy Code,

                                                                       10 the transfer of the Transferred Assets by the Debtor to NewCo. shall constitute a legal, valid and
  A Professional Corporation




                                                                       11 effective transfer of the Transferred Assets and shall vest NewCo with all right, title and interest of
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the Debtor in and to the Transferred Assets free and clear of all liens, claims and interests pursuant

                                                                       13 to section 1123(a)(5)(D) of the Bankruptcy Code, effective as of the Effective Date.

                                                                       14                          c.     Pursuant to section 1123(a)(5)(D) of the Bankruptcy Code, the
SulmeyerKupetz,




                                                                       15 transfer of the Transferred Assets to NewCo shall be free and clear of all liens, claims and interests

                                                                       16 and all liabilities of the Debtor whether known or unknown, including, but not limited to, liens,

                                                                       17 claims and interests asserted by any of the Debtor's creditors, vendors, suppliers, employees,

                                                                       18 executory contract counterparties, governmental units or lessors (collectively, the “Meade

                                                                       19 Creditors”). NewCo shall not be liable in any way (as successor entity or otherwise) for any claims

                                                                       20 that any of the Meade Creditors or any other third party may have against the Debtor, other than the

                                                                       21 Assumed Liabilities. The transfer of the Transferred Assets to NewCo shall vest NewCo with all

                                                                       22 the right, title and interest of the Debtor to the Transferred Assets free and clear of liens, claims and

                                                                       23 interests.

                                                                       24                          d.     NewCo has not assumed or otherwise become obligated for any of the

                                                                       25 Debtor's liabilities other than those specifically assumed under the Plan. Upon the Effective Date,

                                                                       26 the Debtor and the Debtor's estates shall be relieved from any liability for the Assumed Liabilities.
                                                                       27                          e.     Except for those obligations specifically assumed by NewCo under

                                                                       28 the Plan, NewCo shall not acquire or assume, and shall have no liability or obligation for any

                                                                            MSH 2711621v1                                      6
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                  Desc
                                                                                                     Main Document Page 7 of 10



                                                                        1 liabilities of the Debtor, as a successor in interest, successor-in-title or otherwise, including, without

                                                                        2 limitation any liability for any remedies sought under the National Labor Relations Act ("NLRA"),

                                                                        3 by the National Labor Relations Board, or by any Person (as defined in the Purchase Agreement)

                                                                        4 under the WARN Act or similar state statute or ERISA or any liability with respect to COBRA

                                                                        5 Coverage for employees or consultants of the Debtor terminated prior to the Effective Date, with

                                                                        6 regard to any conduct by the Debtor occurring prior to the Closing Date or any other liability to, in

                                                                        7 each case whether arising prior to or after the Closing Date.

                                                                        8                          f.     If any Person that has filed any financing statement, mortgage,

                                                                        9 mechanic's lien, lis pendens or other document or instrument evidencing liens with respect to any of

                                                                       10 the Transferred Assets shall have failed to deliver to the Debtor and NewCo prior the Effective Date,
  A Professional Corporation




                                                                       11 in proper form for filing and executed by the appropriate entity or entities, termination statements,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 instruments of satisfaction and releases of all liens, claims and interests which such Person has with

                                                                       13 respect to the Transferred Assets, then (i) the Reorganized Debtor is authorized to execute and file

                                                                       14 such statements, instruments, releases and other documents on behalf of such Person, and (ii)
SulmeyerKupetz,




                                                                       15 NewCo is authorized to file, register or otherwise record a certified copy of this Confirmation Order,

                                                                       16 which, once filed, registered or otherwise recorded, shall constitute conclusive evidence of the

                                                                       17 release of all liens, claims and interests in the Transferred Assets as of the Effective Date.

                                                                       18                   7.     The Reorganized Debtor and NewCo, and each of their respective officers,

                                                                       19 employees and agents, are authorized and empowered to take all actions and execute and deliver any

                                                                       20 and all documents and instruments that either the Reorganized Debtor or NewCo deem necessary or

                                                                       21 appropriate to implement and effectuate the terms of the Plan and the Confirmation Order.

                                                                       22                   8.     The transactions contemplated under the Plan and the Plan Documents do not

                                                                       23 amount to a consolidation, merger or de facto merger of NewCo and the Debtor and/or the Debtor's

                                                                       24 estate; there is not substantial continuity between NewCo and the Debtor; there is no continuity of

                                                                       25 enterprise between the Debtor and NewCo; NewCo is not a mere continuation of the Debtor or the

                                                                       26 Debtor's estate; and NewCo does not constitute a successor to the Debtor or its estate. Other than
                                                                       27 the Assumed Liabilities, NewCo shall not assume, nor be deemed to assume or in any way be liable

                                                                       28 or otherwise responsible for any liability or obligation of the Debtor and/or its estate including, but

                                                                            MSH 2711621v1                                      7
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                  Desc
                                                                                                     Main Document Page 8 of 10



                                                                        1 not limited to, any bulk sales law, successor or transferee liability, liability or responsibility for any

                                                                        2 claim against the Debtor or against any insider of the Debtor or similar liability. Other than with

                                                                        3 respect to the liabilities specifically assumed by NewCo under the Plan, neither the purchase of the

                                                                        4 Transferred Assets by NewCo, nor the fact that NewCo or its affiliates are using any Transferred

                                                                        5 Assets previously used by the Debtor, will cause NewCo or any of its affiliates to be deemed a

                                                                        6 successor in any respect to the Debtor's business with respect to (i) any foreign, federal, state or

                                                                        7 local revenue, pension, ERISA, tax, labor, employment, antitrust, environmental, or other law, rule

                                                                        8 or regulation (including without limitation filing requirements under any such laws, rules or

                                                                        9 regulations); (ii) under any products liability law or doctrine with respect to the Debtor's liability

                                                                       10 under such law, rule or regulation or doctrine, or under any product warranty liability law or
  A Professional Corporation




                                                                       11 doctrine with respect to the Debtor's liability under such law, rule or regulation or doctrine; (iii) any
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 employment or labor agreements, consulting agreements, severance arrangements, change-in-control

                                                                       13 agreements or other similar agreement to which the Debtor is a party; (iv) any pension, welfare,

                                                                       14 compensation or other employee benefit plans, agreements, practices and programs, including,
SulmeyerKupetz,




                                                                       15 without limitation, any pension plan maintained, sponsored or contributed to by the Debtor

                                                                       16 (including, without limitation, contributions or payments on account of any under-funding with

                                                                       17 respect to any pension plans); and (v) the cessation of the Debtor's operations, dismissal of

                                                                       18 employees or termination of employment or labor agreements or pension, welfare, compensation or

                                                                       19 other employee benefit plans, agreements, practices and programs.

                                                                       20                   9.     Except as provided in the Plan, this Confirmation Order, or the Findings of

                                                                       21 Fact and Conclusions of Law, this Confirmation Order shall enjoin the prosecution, whether directly

                                                                       22 indirectly, derivatively, or otherwise, of any Claim, obligation, suit, judgment, damage, demand,

                                                                       23 debt, right, Cause of Action, liability, or Interest released, discharged, or terminated pursuant to the

                                                                       24 Plan. Except as provided in the Plan, this Confirmation Order, or the Findings of Fact and

                                                                       25 Conclusions of Law, as of the Effective Date, all Entities that have held, currently hold, or may

                                                                       26 hold, a Claim or other debt or liability that is extinguished, or an Interest or other right of an equity
                                                                       27 security holder that is extinguished, pursuant to the terms of the Plan, are permanently enjoined

                                                                       28 from taking any of the following actions against the Debtor, the Debtor’s Estate, the Reorganized

                                                                            MSH 2711621v1                                       8
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                 Desc
                                                                                                     Main Document Page 9 of 10



                                                                        1 Debtor, the Plan Agent, the Committee, the Professionals, or their property on account of any such

                                                                        2 extinguished Claims, debt, or liabilities, or extinguished interests or rights: (a) commencing or

                                                                        3 continuing, in any manner, or in any place, any action or other proceeding, (b) enforcing, attaching,

                                                                        4 collecting, or recovering, in any manner, any judgment, award, decree, or order, (c) creating,

                                                                        5 perfecting, or enforcing any Lien or encumbrance, (d) asserting as setoff, right of subrogation, or

                                                                        6 recoupment of any kind against any debt, liability, or obligation due to the Debtor or the Estate, and

                                                                        7 (e) commencing or continuing any action, in any manner, in any place, that does not comply with or

                                                                        8 is inconsistent with the provisions of the Plan. Unless otherwise provided in the Plan, this

                                                                        9 Confirmation Order, or the Findings of Fact and Conclusions of Law, all injunctions or stays

                                                                       10 provided for in the Bankruptcy Case under Section 105 or 362 of the Bankruptcy Code or otherwise,
  A Professional Corporation




                                                                       11 and extant on the Confirmation Date, shall remain in full force and effect until the Effective Date
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 and with respect to all property constituting, or designated to be, assets of the Estate. To the extent

                                                                       13 any injunction or stay is provided under the Plan, this Confirmation Order or the Findings of Fact

                                                                       14 and Conclusions of Law, it shall remain in effect following the Effective Date. Nothing herein shall
SulmeyerKupetz,




                                                                       15 be deemed an injunction prohibiting Orion from taking such actions as it may deem necessary in

                                                                       16 collecting on its judgment against any and all parties, except Meade.

                                                                       17                   10.    Section 5.18 of the Plan is hereby approved to the maximum extent permitted

                                                                       18 by law and shall be effective and binding upon all persons and entities as provided in the Plan.

                                                                       19 Without limiting the generality of the forgoing, neither the Debtor, the Plan Proponent, the

                                                                       20 Committee, the Committee members including Orion, the Plan Agent, nor any of their respective

                                                                       21 past or present members, equity holders, shareholders, nor any of their respective past or present

                                                                       22 officers, directors, employees, attorneys, professionals, or agents during the Bankruptcy Case, shall

                                                                       23 have or incur any liability to any holder of a Claim or Interest or to any other entity for any act or

                                                                       24 omission in connection with, or arising out of, the Bankruptcy Case, negotiation and pursuit of

                                                                       25 confirmation of the Plan, the consummation of the Plan, the administration of the Plan, or the

                                                                       26 property or distributions to be distributed under the Plan except for gross negligence or willful
                                                                       27 misconduct or ultra vires acts, and, in all respects, the Debtor, the Plan Agent, Plan Proponent, and

                                                                       28 the Committee, and each of their respective members, officers, directors, employees, and agents

                                                                            MSH 2711621v1                                      9
                                                                      Case 8:19-bk-14714-MW         Doc 395 Filed 05/04/21 Entered 05/04/21 13:56:35                 Desc
                                                                                                     Main Document Page 10 of 10



                                                                        1 shall be entitled to rely upon the advice of counsel with respect to their duties and responsibilities

                                                                        2 under the Plan; provided, however, that the foregoing shall not supersede the “safe harbor" from

                                                                        3 liability provided by section 1125(e) of the Bankruptcy Code. The terms of this release shall operate

                                                                        4 as a release and waiver, as of the Effective Date of the Plan, of all Claims and Causes of Action

                                                                        5 against any Professional retained in the Bankruptcy Case at the expense of the Estate. Nothing

                                                                        6 herein is deemed to limit or otherwise release any liability of any professional to its respective client

                                                                        7 that may exist under applicable state law or applicable rules of professional conduct.

                                                                        8                   11.    A post-confirmation status conference is set for September 15, 2021 at 9:00 a.

                                                                        9 m. before the Honorable Mark S. Wallace, United States Bankruptcy Judge. The Plan Agent shall

                                                                       10 file a status report on or before September 1, 2021, in accordance with Local Bankruptcy Rule 3020-
  A Professional Corporation




                                                                       11 1. This initial report shall be served on the United States trustee, the 20 largest unsecured creditors,
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 and those parties who have requested special notice. Further reports shall be filed every 120 days

                                                                       13 thereafter and served on the same entities, or as ordered by the Court.

                                                                       14                                                    ###
SulmeyerKupetz,




                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23
                                                                            Date: May 4, 2021
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28

                                                                            MSH 2711621v1                                     10
